Judgment, Supreme Court, New York County, entered September 23, 1975, to the extent it granted plaintiff summary judgment, enjoined defendant from terminating the gas and electric service to plaintiff at his residence on account of arrears incurred by plaintiff at his place of business, and denied defendant’s cross motion for summary judgment, unanimously reversed, on the law, and vacated and the complaint dismissed, without costs and without disbursements. Plaintiff operated a sole proprietorship business which utilized defendant’s utility services for which payment was not made in full. After plaintiff terminated the business, defendant transferred the business arrears to plaintiff’s home account. Plaintiff has made no effort to pay the arrears incurred by his business. Despite plaintiff’s current payment for residential utility services, defendant terminated such service. This matter is governed by Dworman v Consolidated Edison Co. of NY (26 AD2d 535), in which we held a utility company may refuse to continue to supply a customer who is indebted to it, even though the indebtedness is for service supplied to his business and the service discontinued is to his residence. Concur—Markewich, J. P., Silverman, Capozzoli, Nunez and Yesawich, JJ.